Case 1:20-cr-O0080-RJA-JJM Document 33

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

Vv.

 

Oyouth land Rovere

Defendant.

 

 

ORDER REGARDING USE OF VIDEO OR TELECONFERENCING
In accordance with the General Order issued on March 30, 2020, this Court finds:
[TY] that the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation with

counsel; and

The proceeding(s) held on this date may be conducted by:

| Video Teleconferencing

[| Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:
[| the Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

| Other:

IT IS SO ORDERED.

HON. RICHARD J. ARCARA
SENIOR U.S. DISRICT JUDGE
